Title: To George Washington from John Dudley Townes, 10 May 1781
From: Townes, John Dudley
To: Washington, George


                        
                            Sir
                            Philadelphia May 10th 1781
                        
                        I had the honr to receive yours of the 2d instant, and entirely agree with you respecting Genl Greens
                            impartiality on the subject aluded to—But was determin’d from the first to lay it before your Excelleny—when I left  Town I wrote to Genl Green, by Colo. Henderson who was Exchangd for the proceedings—and he allso
                            declair’d he would mention, my case to Genl Green in a very particular manner—I allso made mention to Colos. Grayson and
                            Bland my Case and they desir’d me to write for the Original proceedings—which I did the next day after I landed—which
                            induces me to believe they will be sent to the Board of war  was my desire in letter to Genl
                            Greene as  Colo. Williams A.D.G. to the sothern  These reasons I hope
                            will be satisfactory to yr Excellency—why I am Obliged to stay if I go then proceedings will
                            be sent—and will prevent my haveing any thing done in the matter to the  want of the proceedings—I have been allmost five year in the armey—and five months  in arrest. the latter has given me more uneasyness then ever my service to my Countrey has been
                            fatiguing—I hope you will pardon me for the of my letter and im it to my
                            situation—And am your Excellencys most Obdt and Very Humb. St
                        
                        
                            Jno. Townes
                        
                    